 In the Matter of ELECTRICAL TESTING LABORATORIES, INC.andMETRO-POLITAN FEDERATION OF ARCHITECTS, ENGINEERS, CHEMISTS ANDTECHNICIANS, LOCAL 231, UNITED OFFICE AND PROFESSIONAL WORK-ERS OFAMERICA, CIOCase No. 2-C-6238.-Decided December 4, 1947Mr. Bertram Diamond,for the Board.Sullivan d Cromwell,byMr. Roy H. Steyer,of New York City, forrespondent.Mr. Thomas R. Sullivan,of New York City, for the Union.DECISIONANDORDER'On December 4, 1946, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the respondent had not violated Section 8 (1), (3), or (4) of theAct 2 as alleged in the complaint and recommending that the complaintagainstthe respondent be dismissed.Thereafter, counsel for theBoard and the respondent filed exceptions to the Intermediate Reportand supporting briefs.None of the parties requested oral argumentbefore the Board.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Interme-diate Report of the Trial Examiner, the exceptions and briefs, and theentire record in the case,3 and hereby adopts the findings, conclusions,and recommendation of the Trial Examiner, as set forth in the copyI The power of the Board to issue a decision and order in a case such as the instant one,where the charging union has not complied with the filing requirements specified in Section9 (f), (g), and(h) of the National Labor Relations Act, as amended,was decided by theBoard inMatter of Marshall and Bruce Company,75 N L. R. B. 902The provisions of Section 8 (1), (3), and(4) of the National Labor Relations Act,which the Trial Examiner herein found were not violated,are continued in Section 8 (a)(1), 8 (a) (3),and 8 (a) (4) of the Labor Management Relations Act, 1947.8On December 9, 1946,the parties entered into a stipulation providing for certain minorcorrections in the transcript of testimony.The stipulation is hereby approved and madea pact of the record.75 N. L. R. B., No. 48.384 ELECTRICAL TESTING LABORATORIES, INC.385of the Intermediate Report attached hereto.We have considered andfind, in accord with the Trial Examiner, that there is no merit in therespondent's contention that it is not engaged in commerce within themeaning of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe respondent, Electrical Testing Laboratories, Inc., New York City,be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. Bertram Diamond,for the Board.Messrs. Sullivan & Cromwell, by Mr. Roy H. Steyer,of New York, N Y., for theRespondent.Mr Thomas R Sullivan,of New York, N. Y., for the Union.STATEMENT OF THE CASEUpon a charge filed on April 1, 1946, by Federation of Architects, Engineers,Chemists and Technicians, Metropolitan Chapter 31 (CIO),' herein called theUnion, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Second Region (New York, New York), issued a com-plaint dated September 23, 1946, against Electrical Testing Laboratories, Inc.,herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1), (3) and (4) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the ActCopies of the complaint, accom-panied by notice of hearing, were served upon the Respondent and the Union.In respect to the unfair labor practices, the complaint alleged, in substance,that since November 22, 1944, the Respondent had discriminated in regard to thehire and tenure of employment of Pauline Milous by (a) failing and refusingto alter her job classification from technical clerk to technical assistant, (b)failing and refusing to transfer her from temporary to permanent status, (c)providing her less desirable work and less work than she normally would havereceived, and (d) discharging her March 8, 1946, and thereafter tailing andrelusmg to reinstate her, all because she had joined or assisted the Union and,as to such conduct as took place after May 15, 1945, because she gave testimonyunder the Act on the latter date.The Respondent's answer, filed on October 7, 1946, denied that it had furnishedsaid Milous with less desirable work, admitted that it had failed and refusedto transfer said Milous from temporary to permanent status and to change herclassification from technical clerk to technical assistant, although denying thatthere were any such classifications, admitted that it had discharged said Milouson March 8, 1946, and denied that such acts were for the reasons alleged in thecomplaint'The naive of the Union appeared in the complaint as it appeared in the chargeTheUnion changed its name after the charge was filed and the complaint was amended bymotion made and granted at the opening of the hearing to appear as in the caption hereof 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held in Brooklyn, New York, and New York,New York, on October 21 and 22, 1946, respectively, before the undersigned TrialExaminer, duly appointed by the Chief Trial Examiner.Pull opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the opening of the hearing,Board's counsel moved to amend the complaint by inserting an allegation thatthe Union was a labor organization within the meaning of the ActThe motionwas granted, and the Respondent was permitted to amend its answer to coverthe amendment to the complaint.At the close of the Board's case, the Respond-ent moved to dismiss the complaint on the grounds of lack of jurisdiction andon the merits.The motion was denied without prejudice to the Respondent'sright to make a similar motion at the close of the hearingAt the close of thehearing the Respondent repeated its motion to dismiss the complaint, and rulingthereon was reserved. It is now granted for the reasons hereinafter set forth.Board counsel moved, at the close of the hearing, to amend the complaint toconform to the proof as to names, dates, spelling, and other non-substantivematters.The motion was granted.At the conclusion of the Respondent's case,the Board's and Respondent's counsel argued orally before the undersigned.The Respondent, alone, filed a brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE RESPONDENTThe Respondent is a New York corporation having its principal office andplace of business in New York City, where it is engaged in the business of elec-trical research and the testing and inspecting of electrical equipment, appliances,and related products.It performs such services on a fee basis for manufacturersIt numbers among its clients Westinghouse Electric Corporation, General Elec-tric Company, Commonwealth Edison Company of Chicago, Detroit Edison Com-pany, Union Electric Company of St Louis, Public Service Corporation of North-ern Illinois, Duquesne Light Company of Pittsburgh, and other large corpora-tions.Some of its clients, including Westinghouse and General Electric, operateon a Nation-wide basis, shipping finished products in interstate commerceAsubstantial part of the Respondent's testing and research services are performedfor such clients by inspectors who are employed by the Respondent but who arestationed at the plants of the clients.The Respondent employs approximately177 employees.Of these between 35 and 40 are inspectors, 27 of whom areresident at clients' plants in States other than New YorkThe inspectors atsuch plants transmit records of the results of their testing and inspecting tothe Respondent's laboratory in New York. Such records are frequently usedin the preparation of reports prepared at the Respondent's laboratory, whichin turn are sent to the clients by mail, railway express, telephone, or telegraph.In some cases the Respondent certifies to the compliance of products withspecifications.This certification is sometimes attested by a tag on the productfor the guidance of the public.Other testing and research services are per-formed by the Respondent at its laboratory in New York upon specimens ofproducts sent in by clients.During the year ending June 30, 1946, the totalgross fees received by the Respondent for its services was in excess of $100,000For the year preceding June 30, 1946, the Respondent purchased for use in its ELECTRICAL TESTING LABORATORIES, INC.387New York laboratory from $5,000 to $10,000 of equipment and supplies frompoints outside the State of New York.The Respondent denies that it is engaged in commerce within the meaning ofthe Act.On February 20, 1946, the Board held in a prior case that the Respondentwas engaged in commerce within the meaning of the Act 2 The only materialchange in the Respondent's business since the hearing in that case is that theRespondent no longer receives certain products manufactured by clients forwar purposes, such as rubber matting, which passed through the Respondent'shands for testing in the course of delivery from the manufacturer to the pur-chaser.The remaining functions of the Respondent clearly bring it within thejurisdiction of the Board.' It is found that the Respondent is engaged in com-merce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDMetropolitan Federation of Architects, Engineers, Chemists, and Technicians,Local 231, United Oflice and Professional `Yorkers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization admitting tomembership employees of the Respondent.III. THEALLEGED UNFAIR LABOR PRACTICESA. The alleged discriminatory treatment and discharge of Milo its1.The circumstances and background of the hiring of Milous by the RespondentPauline Milous began her technical training by taking a 5-months' course atDefense Training Institute in 1943.This consisted of courses in algebra andtrigonometry, drafting, physics, and shop workSubsequent thereto she workedin a testing department under supervision of the United States Army located atColumbia University.'Here she was taught various mechanical tests, made useof the slide rule, and took measurements with the micrometer.In July of 1944, Milous was told to leave Columbia University because the wholeproject was being reorganized.As a result of the reorganization some peoplewere sent to Tennessee and others were transferred to another building.Theinference is that Milous' proficiency- was regarded as inadequate to warrant herretention sUpon reference from the U. S. E. S., Milous next obtained what she describedas temporary employment doing drafting.She testified that she left this job,after 4 or 5 weeks, because some of the work called for greater skill than shepossessed and the employer did not have enough of the less skilled work tokeep her busy.2Matter of Electrical Testing Laboratoi sex, Inc.,65 N. L R. B 1239.3 Dfatter of Foster D. Snell, Inc,69 N L R. B 764,Matter of U S. Testing Co., Inc.,5 N L R B 696 See alsoN. L R. B. v Jones J Laughlin Steel Corp.,301 U S 1;Polish National Alliance of the United States of America v. N. L R.B, 322 U. S. 643.'She was paid a salary although she was apparently still learningThe evidence didnot disclose whether Milous was being paid while attending a class or whether she wasengaged in work incident to production. In one way or the other the activities related tothe Manhattan ProjectThe undersigned received the impression that Milous was aggran-diziiic the extent of her experience and ability at Columbia.5Milous, asked if she used the machine which performed the tensile test, replied, "Yes, Idid use it"When asked if she performed tests without assistance from anyone else, shetestified that she had tried to use the machine but had had to give it up because her eyeswere not equal to the task of reading the measurements. After that, she testified, shefrequently acted as an observer.760972-48-vol 7526 388DECISIONSOF NATIONALLABOR RELATIONS BOARDIn late September of 1944, the Respondent had an accumulation of clericalwork to be performed in the high voltage and mechanical testing department.The clerical work had been handled by women loaned to the department fromother departments, but because of the pressure of work on two war jobs a fulltime employee was needed. Early in October 1944, Milous filled out an appli-cation and was interviewed by Gordon Thompson, the chief engineer for theRespondent.Thompson read her application and questioned her.Milous in-formed Thompson that she had carried out some mechanical tests at ColumbiaUniversity.Thompson was impressed by Milous' ability to express herself,and because of her statement of prior experience in mechanical testing ° Thomp-son offered her $30 per week instead of the $20 which would have been paid forone who would do only clerical work.He told her that the Respondent neededassistance in cleaning up a backlog of work in the high voltage department andthat when that situation was corrected there would be an opportunity of goingon to other work if she was qualified.Milous entered the Respondent's employas a clerk on October 8, 1944.2. The events during Milous' term of employmentMilous handled the clerical work incident to the testing of rubber gloves andoccasionally assisted another employee in performing some of the testing andin taking micrometer measurements. She was also given some instruction inthe performance of tests by her foreman, Boegehold, and by employees Bodeand Levin.A few weeks after Milous was hired, Thompson asked Boegehold bow she wasmaking out.Boegehold said she was slow. Thompson asked about Milous'technical ability and Boegehold said that she gave practically no evidence ofhaving any.On another occasion early in Milous' employ when Thompsonmade inquiry about her, Boegehold said, "Oh, she's all right, but I have to watchher," and stated that she had made some mistakes in slide rule computationsand on at least two occasions had read the micrometers wrong by one division(25 thousandths of an inch).On November 22, 1944, in the seventh week of her employment, Milous, whohad joined the Union,7 went to Thompson's office to request that she be classifiedas a technical assistant instead of as a clerk.Thompson asked why, and Miloussaid that she did not like to be classified as a clerk when she was doing technicalwork and that she did not want to do anything but technical work. She alsoclaimed that it was bad for her record if she were to seek work elsewhere andthat she could get more desirable work if she had a classification as a technicalemployee.Thompson, having heard rumors that the Union was attempting toorganize only the technical employees, asked if Milous" reason for wishing areclassification was not to enable her to join the Union and alluded to rumorsthat she was a paid organizer. There followed a colloquy in which Thompsonexpressed himself as opposed to a union at the Respondent's laboratory and statedthat the people who were agitating for the Union were mainly the people who werenot too well qualified for their work ° He also said that when restrictions on sala-°Thompson testified that from Milous' representation of her experience lie incorrectlyinferred that she had the ability to conduct tests by herself.7Eileen Corridan, a witness for the Board, testified that Milous attended union meetingsand displayed interest lint that she was not particularly active among other employees.8InMatter of Electrical Testing Laboratories, Inc,65 N. L R. B. 1235, this conversa-tion, based on 11IIIous' testimony, is given at length on pp 1245-6The Board there found ELECTRICAL TESTING LABORATORIES, INC.389ries were lifted after the War the Respondent would have only the highest paid andbest qualified people and that they would not retain any who were not properlyqualified.Milous' classificationwas not changed then nor thereafter duringthe term of her employment.It was the Respondent's practice to impress the pay envelope of new employeeswith a stamp reading, "Temporary employee "When such employees hadestablished their ability to perform the work for which they were hired, theywere transferred to permanent status, and the stamp was removed from theirpay envelope.The only actual distinction between temporary and permanentstatus was that permanent employees were permitted absences with pay whenthey were sick or when they had procured permission to be absent. It was theRespondent's usual practice to transfer employees to permanent status within 2months of their hiring.In January 1945, 3 months after she was hired, Milous was still on temporarystatus.About January 8 she made a fruitless attempt to learn why from Boege-hold. In May of 1945, under a question and answer system, Milous asked why shehas not been put on permanent status. She received from President PrestonMillar the following written reply:I am informed that when you entered the Company's employ on trial, itwas understood by Sour department head that you had had certain short-time training in mechanical testing at Columbia University. It was thoughtthat you might fit into the organization and procedure of the department.However, the work to which you were assigned and on which we neededadditional help at the time was of a character that might prove to betemporary, and your capability and attitude were observed with a viewof ascertaining if, in case the work in this branch of the Company's businessshould decline, you could fit in to advantage elsewhere.As you must realize,the work in which you have been engaged in both rubber goods and mechanicaltesting has much diminished in the last few months and further decline isanticipatedI have been told that you have not been found to possessexperience or skill that would clearly commend you for any other workin which additional help is needed.However, a survey of department headsis being made to ascertain if there is any opportunity for your transfer toother work.Such being the trend of circumstances aftecting your position, althoughithas been discussed on several occasions, there has been hesitancy totransfer you from the temporary payroll.Milous was never given permanent status nor was she transferred to other workDuring January 1945, an employee named Weiss in the general testing depart-ment requested Milous to help her in a test which she was performing.Milousleft her department on the first floor and went with Weiss to the fourth floorto assist herAfter she had begun to assist Weiss, Milous contacted Boegeholdand procured his permission.About half an hour later Boegehold telephonedMilous and told her that Koenig, head of the general testing department, didnot want her there and that she had better not continue with the test.Milousthen returned to her own department.Koenig and Boegehold did not testifyThompson's statements to constitute interference, restraint, and coercion.Milous testifiedin the instant case substantially the same as in the previous case, and Thompson confirmedher testimonyIn view of the Board's previous decision, Thompson's statements are setforth here solely by way of background relied on by Board's counsel to support the Board'sease 390DECISIONSOF NATIONALLABOR RELATIONS BOARDand Koenig's reason for not wanting Milous in his department is not in evidence,but Milous testified on cross-examination that Boegehold told her there was someobjection to her going to the fourth floor without proper authority.While it wasnot unusual for employees in the two departments named to work on temporarytransfer in the other department, it is a fair inference from the evidence thatthis i% as clone on request from the department head needing assistanceMiloustestified that most of the union members were concentrated on the fourth floor.The incident was proved in an apparent effort to show that Milous was beingdiscriminatorily segregated from union membersThe undersigned draws noinference that Koenig had an ulterior purpose in having Milous recalled to herown department and finds nothing discriminatory in the incident.Beginning in about January 15, 1945, the volume of work in the high voltageand mechanical testing department began to declineAs a result, Milous was idlebout half the time.Except for a few short busy periods this situation continueduntil the termination of Milous' employ in March 1946.During her idle periods,Milous wrote personal letters, knitted, or sewed without criticism from the Re-spondent.On March 15, Thompson wrote a memorandum to President Millarand to Norman Macdonald, Millar's assistant, in which he noted the decreasein the volume of work in Boegehold's department and suggested that, if the declinecontinued, the department could dispense with the services of Milous and a part-time man.On April 6, 1945, Macdonald sent memoranda to the nine departmentheads stating that a reduction in force would probably be necessary and thatMilous and a Roland Levin would be affected, and asking if a position existedin their departments which might be filled by eitherOnly one affirmative replywas received by Macdonald.Koenig replied that he might use Levin, a manwith radio repair experience, but that he had very little testing in which hecould use Milous.Levin was transferred to Koenig's department, but Milouswas not discharged.Thompson testified that the Respondent had a lenient policyon discharges and that they were reluctant to discharge Milous because she hada dependent child.The volume of work continued to fall during the summer of 1945 during whichtime Milous continued to be idle about half the time. In August, Milous askedBoegehold to put her on a 30-hour week, explaining that it would be helpfulbecause of home conditionsBoegehold said lie would take it up with Thomp-sonAbout 2 weeks later, Boegehold told her that the Respondent would employonly full time people and suggested that Milous might do well to look for otheremployment.Milous replied that she would remain on full time and that ifthe Respondent terminated her employ she believed she could prove that shehad been discriminated against because ofl union activity.In September, Boegehold asked Milous if she was still interested in part--time work, suggesting that she might be put on a half-time schedule.Milous saidshe did not want half-time but wanted 30 hoursA few days later Boegehold'told her that she was to start working half-tine.Milous told Boegehold thatin that case she should receive an increase in pay rate.A few days later Milous-told Thompson she should receive a raise in pay and that she had asked for30 hours per week instead of 20Thompson told her that there was not enoughwork to keep her busy and that the Respondent could not increase her pay rate.Milous said that she regarded it as the Respondent's fault that she had not had'enough work to do and that she believed she had been discriminated against be-cause of her union activity.Thompson told her she was welcome to her con-clusionHe also asked her why she did not look for work elsewhere.Milous-replied that she did not like to be squeezed out by the tactics the Respondent was: ELECTRICAL TESTING LABORATORIES, INC.391using,which shelikened to tactics commonlyemployed by anti-unionemployerswho were trying to get rid of employees, and said that she would not leave onher own account but would wait until she was asked to goThereafter untilthe termination of her employMilous wason a half-time schedule, but even thenshe was busy only about three-fourths of her time.Duiingher idle time shecontinued to do personalwork, makingno attempt to conceal itEarly in February 1946, Boegehold told Milous that, although the date hadnot been set, it would not be long before the Respondent would let her go, andhe advised her to look for another position.On February 26, 1946, Milous wasnotified that her employment would terminate on March S. On March 6, Milouswas given permission to leave but she was paid to the end of the week.Evidence was adduced tending to prove that other employees were not idle asmuch as was Milous and that employees had been hired after Milous, some ofwhom were retainedWhile other employees were not idle so much of the timeasMilous, they were not so busy as they had been before V-E Day, and mostof the employees who were hired after Milous were hired for technical work.The evidence is convincing that there was not sufficient clerical or non-tech-nical,manual work to warrant retaining or hiring an employee for such workat the time when Milous was discharged. The principal contention on Milous'behalf is that the Respondent should have offered her more opportunity to learnnew tests and to wok into the position of technical assistantThompson ex-plained that the Respondent had not done so because Milous had only the mostelementary technical knowledge and ability, because she was prone to makemistakes, and because she lacked the quality of initiative.There is sufficientbasis for Thompson's appraisal of Milous' qualifications in these respects to con-iince the undersigned that Thompson was forming his conclusions honestly.The undersigned is satisfied that the extent of Milous' training prior to beingemployed by the Respondent was less than the Respondent had a right to expectfrom her description of itBoegehold reported to Thompson mistakes whichMilous had made, and Thompson, himself, caught certain errors in her reportswhich passed through his hands for certification.Milous conceded that she hadmadesomeerrors but sought to excuse them on the ground that she lost her tech-nical ability through disuseThe most favorable testimony on Milous' behalf wasthat given by Bode, a Board witness, who said that Milous was "fairly accurate "However, Bode's testimony made it plain that three other employees who as-sistedhim duringthe time of Milous' employment were better qualified for histype of work than Milous. Thompson's conclusion that Milous lacked initiatiu eseems to have been based in part on a comparison of her ability with that of otherEmployees who could take an assignment and carry it through without beingled by the hand and in part on Milous' practice of doing personal work in heridle time instead of finding some kind of work, however trivial, to do.From the evidence and from Thompson's appearance and demeanor on the wit-ness stand,the undersigned judges Thompson to be a man who would appraise anemployee objectively and who would recognize brilliance, skill, and initiativeapart from personalities or personal beliefs.The undersigned is convinced thatwhatever Thompson s prejudice against unions, he would not appraise an em-ployee on the basis of the employee's union beliefs.On all the evidence theundersigned concludes and finds that Milous was not given a greater quantity oftechnical work because the Respondent was not impressed with Milous' capacityto develop in such work ; a that shewas--not transferred from temporary to per-"The same applied to the Respondent's refusal to classify Milous as technical assistant. 392DECISIONS OF NATIONALLABOR RELATIONS BOARDmanent status because the clerical job she was performing was not likely to provepermanent and the Respondent did not regard Milous as having enough potentialtechnical ability to interest it in retaining her for other work; and that Milouswas discharged because the Respondent had insufficient clerical work to war-rant her retention.Conversely it is found that none of the foregoing conduct ofthe Respondent was prompted by Milous' union membership or activity. Theundersigned further concludes and finds that if the Respondent was influencedin any way by Milous' union membership and activity it was in retaining her in itsemploy longer than it otherwise would have done.1°Upon the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following :CONCLUSIONS OF LAW1.The operations of the Respondent, Electrical Testing Laboratories, Inc.,constitute a continuous flow of trade, traffic, and commerce among the severalStates within the meaning of Section 2 (6) of the Act.2.Metropolitan Federation of Architects, Engineers, Chemists and Technicians,Local 231, United Office and Professional Workers of America, CIO, is a labororganization within the meaning of Section 2 (5) of the Act.3.The Respondent has not violated Section 8 (1), (3), or (4) of the Act asalleged in the complaint.RECOMMENDATIONUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, the undersigned recommends that the complaint againstthe Respondent, Electrical Testing Laboratories, Inc., be dismissed.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the origmal,and four copies of a brief in support thereof; and any partyor counsel for the Board may, within the same period, file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other parties andshall file a copy with the Regional Director.Proof of service on the other parties10Tlie undersigned has considered the fact that Milous gave testimony against the Re-spondent in the previous Board hearing on May 15, 1945, but in view of the great lapseof time between that date and the date of her discharge, and in the light of all the circum-stances of the case, the undersigned finds that such testimony did not influence the Re-spondent in dischaiging her.Milous testified that she was given notice of her dischargeon the day the Board's decision in that case was renderedActually, Milous was notifiedof the date her employment would terminate about 6 days after the decision was rendered.However, early in February 1946 prior to the Board's decision, she had been notified thather employment would soon be terminated and that she should look for other work. Fur-theimoie, as early as August 1945 she learned that her employment might be terminatedbecause of the growing lack of work. ELECTRICAL TESTING LABORATORIES, INC.393of all papers filed with the Board shall be promptly made as required by Section203.65As further provided in said Section 203 39, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.JAMES R. HEMINGWAY,Trial Examiner.Dated December 4, 1946.